UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form CB TENDER OFFER/RIGHTS OFFERING NOTIFICATION FORM Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to file this Form: Securities Act Rule 801 (Rights Offering) o Securities Act Rule 802 (Exchange Offer) x Exchange Act Rule 13e-4(h)(8) (Issuer Tender Offer) o Exchange Act Rule 14d-1(c) (Third Party Tender Offer) o Exchange Act Rule 14e-2(d) (Subject Company Response) o Filed or submitted in paper if permitted by Regulation S-T Rule 101(b)(8) o Pinetree Capital Ltd. (Name of Subject Company) N/A (Translation of Subject Company's Name into English (if applicable)) Ontario, Canada (Jurisdiction of Subject Company's Incorporation or Organization) Richard Raymer, Esq. Dorsey & Whitney LLP 161 Bay Street, Suite 4310 Toronto, Ontario M5J 2S1 Canada (Name of Person(s) Furnishing Form) 8% Convertible Unsecured Subordinated Debentures (Title of Class of Subject Securities) 723330AA4 (CUSIP Number of Class of Securities (if applicable)) DL Services Inc. 701 Fifth Avenue, Suite 6100 Seattle, Washington 98101 Telephone: (206) 903-5448 (Name, Address (including zip code) and Telephone Number (including area code) of Person(s) Authorized to Receive Notices and Communications on Behalf of Subject Company) August 19, 2013 (Date Tender Offer/Rights Offering Commenced) PART I INFORMATION SENT TO SECURITY HOLDERS Item 1.
